[Cite as BAC Home Loans Servicing, LP. v. Taylor, 2013-Ohio-355.]


STATE OF OHIO                   )                        IN THE COURT OF APPEALS
                                )ss:                     NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                )

BAC HOME LOANS SERVICING, LP fka                         C.A. No.   26423
COUNTRYWIDE HOME LOANS
SERVICING, LP

        Appellee                                         APPEAL FROM JUDGMENT
                                                         ENTERED IN THE
        v.                                               COURT OF COMMON PLEAS
                                                         COUNTY OF SUMMIT, OHIO
VICKIE V. TAYLOR, et al.                                 CASE No.   CV 2011 02 0877

        Appellants

                                DECISION AND JOURNAL ENTRY

Dated: February 6, 2013



        BROGAN, Judge.

                                           INTRODUCTION

        {¶1}    Shawn and Vickie Taylor have appealed the Summit County Common Pleas

Court’s grant of summary judgment in favor of BAC Home Loans Servicing, LP, fka

Countrywide Home Loans Servicing, LP in this foreclosure action. This Court reverses because

there is a genuine issue of material fact regarding whether BAC Home Loans satisfied the face-

to-face meeting requirement of Section 203.604 of Title 24 of the Code of Federal Regulations.

                                           BACKGROUND

        {¶2}    In October 2009, the Taylors signed a promissory note for $309,270 plus 5.000%

interest in favor of Union National Mortgage Company. The note was secured by a mortgage on

real property located on Fairington Avenue in Copley, Ohio. In February 2011, BAC Home

Loans Servicing, LP fka Countrywide Home Loans Servicing, LP filed a complaint in
                                                2


foreclosure against the Taylors. BAC Home Loans alleged that it was owed $307,396.43 plus

interest on the note as a result of the Taylors’ default. BAC Home Loans attached copies of the

note and mortgage to its complaint along with a copy of an assignment of the mortgage from

Union National Mortgage Company to BAC Home Loans.

       {¶3}    BAC Home Loans moved for summary judgment and attached the affidavit of

Audrea M. King. By affidavit, Ms. King testified that she is an officer of Bank of America N.A.

“as successor by merger to BAC Home Loans Servicing, LP.” She testified that Bank of

America “maintains records for the [Taylors’] Loan in its capacity as . . . servicer [of the loan]”

and that it has possession of the note through its position as “successor by merger” to BAC

Home Loans. She further wrote that she had attached to her affidavit true and accurate copies of

business records showing that the Taylors had failed to make payments on their loan after May 1,

2010, leaving a principal balance of $307,396.43 plus interest from April 1, 2010. The Taylors

opposed the motion for summary judgment, and BAC Home Loans replied. The trial court

granted the motion, and the Taylors timely appealed.

                                 REAL PARTY IN INTEREST

       {¶4}    The Taylors’ second assignment of error is that “the trial court erred when it

granted summary judgment to BAC Home Loans Servicing LP [because] BAC Home Loans . . .

failed to produce admissible evidence under Civ. R. 56(C) that it had standing in this case.” In

support of this assignment of error, the Taylors have argued that there is a genuine issue of

material fact regarding BAC Home Loans’ standing because the evidence it offered in support of

its summary judgment motion tended to show that Bank of America rather than BAC Home

Loans held the promissory note. Therefore, according to the argument, BAC Home Loans was

not the real party in interest when judgment was rendered.
                                                   3


        {¶5}    In its complaint, BAC Home Loans alleged that it was the holder of the

promissory note and attached a copy of the note, the mortgage, and an assignment of the

mortgage issued to it from the lender. BAC Home Loans had standing to invoke the jurisdiction

of the trial court because, on the day it filed this foreclosure action, it presented an assignment of

the mortgage in its favor from the lender. See Fed. Home Loan Mortg. Corp. v. Schwartzwald,

134 Ohio St.3d 13, 2012-Ohio-5017, ¶ 24. The Taylors have argued, however, that BAC Home

Loans was no longer the real party in interest by the time it moved for summary judgment.

        {¶6}    Bank of America is first mentioned in the record in the affidavit in support of

BAC Home Loans’ motion for summary judgment. The Taylors acknowledge that, via affidavit,

Ms. King testified that Bank of America is the successor to BAC Home Loans via merger, but

argued that Ms. King “provided no factual basis for her statement regarding the merger and

provided no description of her position or job duties that would provide her qualification to make

such a factual assertion.”

        {¶7}    Under Rule 56(E) of the Ohio Rules of Civil Procedure, “affidavits shall be made

on personal knowledge, shall set forth such facts as would be admissible in evidence, and shall

show affirmatively that the affiant is competent to testify to the matters stated in the affidavit. . . .

When a motion for summary judgment is made and supported as provided in this rule, an adverse

party may not rest upon the mere allegation or denials of the party’s pleadings, but the party’s

response, by affidavit or as otherwise provided in this rule, must set forth specific facts showing

that there is a genuine issue for trial.”

        {¶8}    Ms. King testified by affidavit that she is an Assistant Vice President of Bank of

America and that, in her capacity as an officer, she was “authorized to sign th[e] affidavit on

behalf of . . . Bank of America, N.A., as successor by merger to BAC Home Loans Servicing,
                                                 4


LP[.]” She also testified that, due to her job responsibilities, she had personal knowledge of the

business records attached to the affidavit that showed the Taylors had defaulted on the loan. The

Taylors have not cited any authority for the proposition that the sworn testimony of a vice

president of a bank regarding the bank’s merger with another entity is incompetent evidence

under Civil Rule 56. They also have not explained why they believe that Ms. King’s testimony

about the merger required some additional “factual basis” or supporting documentation of the

merger. Ms. King testified that Bank of America is a successor by merger to the plaintiff in this

case and the Taylors failed to counter that evidence with admissible evidence setting forth

specific facts showing that there is a genuine issue for trial. See Civ.R. 56(E).

       {¶9}    The Taylors have also argued that Bank of America rather than BAC Home Loans

was the real party in interest at the time of the summary judgment motion so that Bank of

America should have been joined or substituted as the party plaintiff. Civil Rule 17(A) requires

that “[e]very action shall be prosecuted in the name of the real party in interest[,]” but also

provides that “[n]o action shall be dismissed on the ground that it is not prosecuted in the name

of the real party in interest until a reasonable time has been allowed after objection for

ratification of commencement of the action by, or joinder or substitution of, the real party in

interest.” Civil Rule 25, which addresses the substitution of parties, provides that, “[i]n case of

any transfer of interest, the action may be continued by or against the original party, unless the

court upon motion directs the person to whom the interest is transferred to be substituted in the

action or joined with the original party.” Civ.R. 25(C). The Rules of Civil Procedure did not

require a substitution of parties when Bank of America merged with the plaintiff in this action

and the failure to substitute parties did not render the judgment voidable. See GMAC Mortgage
                                                5


LLC v. Herring, 189 Ohio App.3d 200, 2010-Ohio-3650, ¶ 44 (2d Dist.). The Taylors’ second

assignment of error is overruled.

                           DEFENSIVE USE OF HUD VIOLATION

       {¶10} The Taylors’ first assignment of error is that the trial court incorrectly granted

summary judgment to BAC Home Loans in the absence of evidence that it had complied with

federal regulations issued by the Secretary of Housing and Urban Development (HUD) requiring

a mortgagee to make a reasonable effort to arrange a face-to-face meeting with the mortgagor

before filing a foreclosure action. They have specifically argued that the promissory note and

mortgage limit the lender’s rights according to HUD regulations regarding default.

       {¶11} “This Court reviews an award of summary judgment de novo.” Wells Fargo v.

Burrows, 9th Dist. No. 26326, 2012-Ohio-5995, ¶ 8.           Under Civil Rule 56(C), summary

judgment is proper if: “(1) [n]o genuine issue as to any material fact remains to be litigated; (2)

the moving party is entitled to judgment as a matter of law; and (3) it appears from the evidence

that reasonable minds can come to but one conclusion, and viewing such evidence most strongly

in favor of the party against whom the motion for summary judgment is made, that conclusion is

adverse to that party.” LaSalle Bank, N.A. v. Kelly, 9th Dist. No. 09CA0067-M, 2010-Ohio-

2668, ¶ 6, quoting Temple v. Wean United, Inc., 50 Ohio St.2d 317, 327 (1977).

       {¶12} Under Section 203.606(a) of Title 24 of the Code of Federal Regulations,

“[b]efore initiating foreclosure, the mortgagee must ensure that all servicing requirements of this

subpart have been met.” The servicing requirements of subpart C include Section 203.604(b),

which provides that “[t]he mortgagee must have a face-to-face interview with the mortgagor, or

make a reasonable effort to arrange such a meeting, before three full monthly installments due on

the mortgage are unpaid.”       Although there are exceptions to the face-to-face meeting
                                                  6


requirement, none apply in this case. In support of the Taylors’ brief in opposition to summary

judgment, they testified by affidavit that they “did not receive a notice of default regarding this

debt from Plaintiff or any other company which notified me of a right to meet face to face to

discuss my situation regarding the Note and Mortgage before I was sued for foreclosure. The

Plaintiff did not provide an affidavit attesting to the authenticity of or mailing of any such notice

of default to me prior to foreclosure.” The Taylors also testified that they continue to reside at

the subject property and that BAC Home Loans had local offices within 75 miles at which a

face-to-face meeting could have been held.

       {¶13} The Taylors have cited this Court’s decision in LaSalle Bank, N.A. v. Kelly, 9th

Dist. No. 09CA0067-M, 2010-Ohio-2668, for the proposition that “where the note or mortgage

instrument requires prior notice, the provision of this notice is a condition precedent that must be

demonstrated by the moving party under Civ. R. 56.” See id. at ¶ 13-14. They have cited other

Ohio appellate courts for the proposition that, when a loan is subject to HUD regulations, those

regulations create conditions precedent to foreclosure. See Wells Fargo v. Phillabaum, 192 Ohio

App.3d 712, 2011-Ohio-1311, ¶ 11 (4th Dist.); Wells Fargo Bank, N.A. v. Isaacs, 1st Dist. No.

C-100111, 2010-Ohio-5811, ¶ 10; U.S. Bank, N.A. v. Detweiler, 191 Ohio App.3d 464, 2010-

Ohio-6408, ¶ 53 (5th Dist.); Washington Mut. Bank v. Mahaffey, 154 Ohio App.3d 44, 2003-

Ohio-4422, ¶ 22 (2d Dist.). BAC Home Loans has argued that HUD regulations “do not give

rise to any type of contractual condition precedent to foreclosure.” It has argued that the federal

regulations apply to obligations existing only between the Secretary of HUD and the mortgagee

and “do not place limitations on a mortgagee’s right to accelerate upon default.” There is no

evidence in the record tending to show that BAC Home Loans attempted to arrange a face-to-

face meeting with the Taylors prior to initiating this foreclosure action.
                                                7


          {¶14} The dispositive issue for this Court is whether BAC Home Loans was required to

comply with the HUD regulation requiring a face-to-face meeting before initiating foreclosure.

Although this Court has not yet faced the question, other Ohio Courts have held that, if the terms

of the note and mortgage subject it to HUD regulations regarding default and acceleration, then a

homeowner may use a servicer’s failure to comply with those regulations to defend a foreclosure

action.     See, e.g., U.S. Bank, N.A. v. Detweiler, 191 Ohio App.3d 464, 2010-Ohio-6408, ¶ 53

(5th Dist.) (holding loan was subject to HUD regulations and triable issue existed as to whether

bank satisfied all conditions precedent to foreclosure, including an effort to schedule a face-to-

face interview with mortgagor).      The First District Court of Appeals, among others, has

determined that “under the HUD regulations, [a bank] c[an] not commence foreclosure

proceedings . . . until it ha[s] complied with the regulations.” Wells Fargo Bank, N.A. v. Isaacs,

1st Dist. No. C-100111, 2010-Ohio-5811, ¶ 11. Therefore, Ohio courts have held that a bank’s

noncompliance with HUD regulations may bar a foreclosure action if the bank fails to meet its

burden under Civil Rule 56 to support its summary judgment motion with acceptable evidence

that it satisfied the HUD regulations applicable to default and acceleration. Wells Fargo v.

Phillabaum, 192 Ohio App. 3d 712, 2011-Ohio-1311, ¶ 11 (4th Dist.) (holding bank failed to

provide Civil Rule 56 evidence of compliance with federal requirement of a face-to-face meeting

or show that an exception applied); Isaacs, 2010-Ohio-5811, ¶ 11 (holding bank did not show

compliance with HUD regulation regarding a face-to-face meeting before initiating foreclosure

action); U.S. Bank, N.A. v. Stewart, 2d Dist. No. 21775, 2007-Ohio-5669, ¶ 73 (noting various

HUD regulations that holder of note was required to satisfy before foreclosing, including 24

C.F.R. 203.604 regarding face-to-face meeting); Mahaffey, 2003-Ohio-4422, ¶ 33 (holding

evidentiary materials in support of summary judgment insufficient to establish that bank satisfied
                                                 8


minimal requirement for a reasonable effort to arrange a face-to-face meeting before

foreclosure); GMAC Mortgage of Pennsylvania v. Gray, 10th Dist. No. 91AP-650, 1991 WL

268742, *6-7 (Dec. 10, 1991) (concluding that plaintiff’s failure to comply with HUD

regulations may be raised as an affirmative defense to a foreclosure action).

       {¶15} BAC Home Loans has supported its position by citing federal cases holding that

there is no private right of action for breach of the National Housing Act, HUD regulations, or

FHA policy.    BAC Home Loans’ argument is based on federal decisions such as Federal

National Mortgage Association v. LeCrone, 868 F.2d 190 (6th Cir.1989). It has cited LeCrone

for the proposition that “no express or implied right of action in favor of the mortgagor exists for

violation of HUD mortgage servicing policies.” Id. at 193. After the Federal National Mortgage

Association (FNMA) filed a foreclosure action against him, Robert LeCrone filed a third-party

complaint against the Secretary of HUD for refusing to accept an assignment of the mortgage.

He also defended the foreclosure action by arguing that FNMA had failed to comply with

applicable federal mortgage servicing rules, including the face-to-face meeting requirement. The

Sixth Circuit United States Court of Appeals did not reach the merits of the homeowner’s

arguments, however, because the case had been improperly removed to federal district court. Id.

at 191. Therefore, it dismissed the matter for lack of subject matter jurisdiction. Id. As part of a

discussion about why state courts do not have jurisdiction over cases brought against the federal

government under the Administrative Procedure Act, the Sixth Circuit wrote that “no express or

implied right of action . . . exists for violation of HUD mortgage servicing policies.” Id. at 193.

The Sixth Circuit then cited to a United States Supreme Court decision explaining that Congress

never intended to make a Federal Housing Authority appraisal the equivalent of a government

“guarantee to the purchaser that he was receiving a certain value for his money.” United States
                                                  9


v. Neustadt, 366 U.S. 696, 709 (1961).          Therefore, the Court explained in Neustadt, that

“Congress did not . . . intend to convert the FHA appraisal into a warranty of value, or otherwise

to extend to the purchaser any actionable right of redress against the Government in the event of

a faulty appraisal . . . .” Id. The Taylors have not made a claim against the government in this

case, so the LeCrone decision is not helpful.

       {¶16} BAC Home Loans has also cited the federal district court case of Mitchell v.

Chase Home Finance, LLC, N.D.Texas No. 3:06-CV-2099-K, 2008 WL 623395 (Mar. 4, 2008).

In Mitchell, the homeowner sued his mortgage loan servicer for wrongful acceleration based on

violations of HUD regulations. The federal district court granted summary judgment to the

mortgage loan servicer because “the regulations promulgated under the National Housing Act

govern relations between the mortgagee and the government, and give the mortgagor no claim

for duty owed or for the mortgagee’s failure to follow said regulations.” Id. at *3; see also In re

Shirk, 437 B.R. 592 (Bankr.S.D.Ohio 2010) (granting bank’s motion to dismiss homeowner’s

claims against it under Rule 12(b)(6) of the Federal Rules of Civil Procedure in part because

National Housing Act and attending regulations do not create private right of action to

mortgagors based on mortgagee’s failure to comply with regulations). Strangely, BAC Home

Loans has also attempted to rely on Wells Fargo Bank, N.A. v. Favino, N.D.Ohio No. 1:10 CV

571, 2011 WL 1256771 (Mar. 31, 2011), despite the fact that it supports the Taylors’ position

that a servicer’s failure to follow HUD regulations may be used as a shield by homeowners sued

in foreclosure. In Favino, the federal district court explained that “[a] failure of a mortgagee to

adhere to the HUD servicing requirements in the regulations can be an affirmative defense to

foreclosure, but does not form the basis for a claim.” Id. at *12.
                                                10


       {¶17} In this case, the Taylors are the defendants and they have not asserted any

counterclaims against BAC Home Loans. The federal cases cited by BAC Home Loans do not

address the question currently before this Court, that is, whether, under the circumstances of this

case, the homeowner may use his mortgage servicer’s failure to comply with HUD regulations as

a shield in a foreclosure action.     The question this Court must decide is not whether a

homeowner may maintain a private right of action against the government or a loan servicer for

HUD violations, but whether HUD violations may be asserted as a defense in a foreclosure

action. BAC Home Loans has not cited any authority contrary to the rulings of the First, Second,

Fourth, Fifth, and Tenth District Courts of Appeal cited above on the question of whether a

servicer’s violation of HUD regulations may be used defensively in a foreclosure action, and this

Court has not found any. Further, in the absence of any argument that the Taylors waived their

right to argue noncompliance with HUD regulations, this Court need not consider whether the

defense is properly treated as an affirmative defense or condition precedent for pleading

purposes.

       {¶18} In this case, the note provides that, “[i]f Borrower defaults by failing to pay in full

any monthly payment, then Lender may, except as limited by regulations of the Secretary in the

case of payment defaults, require immediate payment in full of the principal balance remaining

due and all accrued interest. . . . In many circumstances regulations issued by the Secretary will

limit Lender’s rights to require immediate payment in full in the case of payment defaults. This

Note does not authorize acceleration when not permitted by HUD regulations. As used in this

Note, ‘Secretary’ means the Secretary of Housing and Urban Development or his or her

designee.” In this case, the HUD regulations were incorporated into the note and made a part of

the contract. Three times in one paragraph the note provided that the Lender’s rights regarding
                                                11


default are subject to HUD regulations. The mortgage contains similar language. Under section

nine, captioned “Grounds for Acceleration of Debt[,]” the mortgage provides that, “Lender may,

except as limited by regulations issued by the Secretary, in the case of payment defaults, require

immediate payment in full . . . .” Under subsection (d) of that section, the mortgage provides

that “[i]n many circumstances regulations issued by the Secretary will limit Lender’s rights, in

the case of payment defaults, to require immediate payment in full and foreclose if not paid.

This Security Instrument does not authorize acceleration or foreclosure if not permitted by

regulations of the Secretary.” Contrary to BAC Home Loans’ argument that federal regulations

“do not place any limitations on the mortgagee’s right to accelerate upon default[,]” the contract

documents in this case subject the holder’s rights upon default to applicable HUD regulations.

       {¶19} BAC Home Loans’ argument about a “private right of action” has no bearing on

whether the loan is subject to HUD regulations and whether failure to comply may be used

defensively to bar foreclosure. The note and mortgage at issue in this case unambiguously

provide that the rights of the lender in the case of default by the borrower are “limited by

regulations of the Secretary [of Housing and Urban Development or his or her designee] . . . .”

Those regulations include 24 C.F.R. 203.604, which requires a face-to-face interview with the

mortgagor prior to initiating a foreclosure action. BAC has not argued that it satisfied the

regulation or that some exception applied in this situation. It makes no difference whether HUD

regulations are meant to govern only the relationship between HUD and mortgagees. In this

case, the mortgagee and the mortgagor agreed to limit the mortgagee’s rights to accelerate and

foreclose based on applicable HUD regulations. Thus, by contract, BAC Home Loans was

required to comply with the HUD regulations governing acceleration and foreclosure, and the

Taylors were entitled to use any failure to do so as a shield in the subsequent foreclosure case.
                                                12


        {¶20} BAC Home Loans has argued that, even if “the HUD regulations somehow

govern the relationship between a mortgagee and mortgagor . . . , it is not disputed that [the

plaintiff] did undertake loss mitigation efforts via the mediation process.” BAC Home Loans has

explained that the parties engaged in mediation after the complaint was filed, but the mediation

failed because the Taylors did not qualify for a loan modification. Its argument seems to be that

there was no point in complying with the HUD regulation before filing a complaint because, if

the Taylors did not qualify for a loan modification five months into the litigation, they would not

have qualified before the filing either, so any face-to-face meeting would have been

unproductive. Therefore, BAC Home Loans has urged this Court not to adopt a “rigid reading of

the HUD regulations.” It has also argued that summary judgment in its favor was appropriate,

regardless of whether it made any effort to comply with the HUD regulation before initiating the

foreclosure action because the issue of whether it complied with the regulation is not material to

the litigation.

        {¶21} Evidence that a post-filing mediation failed is not evidence tending to show

compliance with the federal regulation. In the foreclosure case of Washington Mut. Bank v.

Mahaffey, 154 Ohio App.3d 44, 2003-Ohio-4422, the bank argued that the face-to-face meeting

requirement did not apply because that requirement only exists before three monthly installments

due on the mortgage are unpaid. Id. at ¶ 21. The bank argued that, after that time, the lender is

under no obligation to attempt to arrange such a meeting. The Second District Court of Appeals

held that, “[a] commonsense construction of the regulation is that it requires, subject to the

exceptions contained in division (c)(2), that a lender either have a face-to-face interview or make

a reasonable effort to arrange the interview before bringing a foreclosure action, and that the

mortgagee is urged, by the regulation, to have the interview, or to make a reasonable effort to
                                                   13


arrange the interview, within the three-month default period. . . . Thus, the scheme of the

regulation is that a lender may not commence foreclosure until at least three full monthly

installments are due but unpaid, and the lender, before initiating foreclosure, must ensure that the

servicing requirements have been met, including the face-to-face interview requirement.” Id. at ¶

22, 24. The Taylors’ note and mortgage are subject to the mandatory language of the HUD

regulations for default and acceleration. Thus, whether the plaintiff satisfied those requirements

before initiating the foreclosure action is material to the litigation.

        {¶22} It is not necessary for this Court to determine whether every federally insured

loan is subject to HUD servicing regulations so that any homeowner may use a servicer’s failure

to comply as a defense in foreclosure. In this case, it is a simple matter of applying the plain

language of the contract. As in Mahaffey, the evidentiary materials submitted by BAC Home

Loans in this case in support of its motion for summary judgment “fail to establish, as a matter of

law, that [BAC Home Loans] satisfied the minimal requirements for a ‘reasonable effort’ to

arrange a face-to-face interview with the mortgagor, required by Section 203.604 [of Title 24 of

the United States Code of Federal Regulations]. Accordingly, there is a genuine issue of

material fact, [BAC Home Loans] failed to establish that it is entitled to judgment as a matter of

law, and the trial court erred by awarding summary judgment.” Washington Mut. Bank v.

Mahaffey, 154 Ohio App.3d 44, 2003-Ohio-4422, ¶ 33 (2d Dist.). The Taylors’ first assignment

of error is sustained.

                                           CONCLUSION

        {¶23} The Taylors’ second assignment of error is overruled because BAC Home Loans

presented acceptable evidence of a merger and the Rules of Civil Procedure do not require a

substitution of parties after a transfer of interest occurs post-filing. The Taylors’ first assignment
                                                14


of error is sustained because the note and mortgage are subject to HUD regulations regarding

default and acceleration and the evidence in the record fails to establish, as a matter of law, that

BAC Home Loans satisfied 24 C.F.R. 203.604 requiring a face-to-face meeting with the

mortgagor before filing a foreclosure action. The judgment of the Summit County Common

Pleas Court is reversed and this matter is remanded for further proceedings consistent with this

opinion.

                                                                               Judgment reversed,
                                                                              and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                     JAMES BROGAN
                                                     FOR THE COURT
                                              15


MOORE, P. J.
CARR, J.
CONCUR.

(Brogan, J., retired, of the Second District Court of Appeals, sitting by assignment pursuant to
§6(C), Article IV, Constitution.)


APPEARANCES:

JULIUS P. AMOURGIS and MARGARET A. MCDEVITT, Attorneys at Law, for Appellants.

MATTHEW T. ANDERSON and GREGORY H. MELICK, Attorneys at Law, for Appellee.